Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 16th May 2022 have been fully considered but they are not persuasive.
For the 112(b) argument, please refer to the 112(b) rejection below with further explanation.
For the 102(a)(1) arguments, they revolve around the “short enough (path)” definition. The applicant argues that “cheaper” is not “short enough” in prior art of record, Twiss. Figures 4a and 4b show different paths with different costs and paragraph 0024 cites “tracking P2P messages in this way also facilitates selective routing of messages based upon the cost of the underlying physical network, and similarly facilitates satisfying download requests the cost of data transport (monetary, bandwidth or other) over any network portion.” The costs can be in financial, capacity, or distance terms, and because “short enough” is referring to distance, the shorter the distance, the cheaper the costs can become.
The applicant is welcome to contact the examiner to further discuss the case. 
---------- ---------- ----------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are maintained rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear of the terms “short enough path” and “short enough” claim as they are seen as relative terms.
In other words, the term “short enough” is not given a comparison parameter to judge with. In the applicant’s specification cites that “If the maximum allowed path length for relaying would be equal or greater than the shortest distance via the relaying device, the relaying device would determine it was on a short enough path” on page 36 lines 14-16, which clearly defines that boundaries of what “short enough” represents. It will be suffice to overcome the 112(b) rejection with the above definition in the claim.
---------- ---------- ---------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 14, 25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twiss (US 2006/0168318 A1).
Claim 1. Twiss shows a method, being performed by a relaying device (RD), for relaying user data messages originated in a source device (SD) intended for a destination device (DD), where the source device (SD), the relaying device (RD) and the destination device (DD) participates in a mesh network (fig. 4a, 4b and 4c: source, one of 400 -> gateway and other nodes -> destination, one of 400), the method comprising:  	receiving a first ping message, originating in the source device (SD) intended for the destination device (DD), where the first ping message comprises a first hop counter ([0054]: pong, query hit and push messages are sent back along the same path as that which carried the initial associated message (ping or query) wherein a node does not propagate a message with an identical identifier to a message it has previously received and when a message is propagated a node decrements TTL field and increments the hop count);  	relaying the first ping message by stepping the first hop counter and transmitting the first ping message ([0054]: when a message is propagated a node decrements TTL field and increments the hop count);  	receiving a user data message originating in the source device (SD) intended for the destination device (DD) ([0079]: the gateway 408 receives a P2P query and, at step S802 and checks whether it is able to respond from the cache);  	determining whether the relaying device (RD) is on a possible path, indicating that the relaying device (RD) is on a path from the source device (SD) to the destination device (DD) (fig. 8 and [0079]: if gateway 408 is able to respond from the cache it does so at step S804 and the procedure then ends);  	determining whether the relaying device (RD) is on a short enough path, indicating that the relaying device (RD) is on a path from the source device (SD) to the destination device (DD) that is deemed short enough to justify relaying ([0074] and [0077]: relay based on a P2P node on a network which it is cheaper for the ISP to access or more preferably a P2P node within the ISP’s own network); and  	relaying the user data message only if the relaying device (RD) is on the possible path and on the short enough path ([0079]: if the gateway is unable to respond directly it relays the query to its intended destination at step S806 and then waits to receive a query hit response including one or more file hash values). 
Claim 28. Twiss shows a computer program product comprising a non-transitory computer readable storage medium storing a computer program comprising instructions which, when executed on a relaying device (RD), causes the relaying device (RD) to carry out the method according to claim 1 (see claim 1). 
Claim 14. Twiss shows a relaying device (RD), for relaying user data messages originated in a source device (SD) intended for a destination device (DD), where the source device (SD), the relaying device (RD) and the destination device (DD) participates in a mesh network (fig. 4a, 4b and 4c: source, one of 400 -> gateway and other nodes -> destination, one of 400), comprising:  	a transceiver unit being configured to receive a first ping message, originating in the source device (SD) intended for the destination device (DD), where the first ping message comprises a first hop counter ([0054]: pong, query hit and push messages are sent back along the same path as that which carried the initial associated message (ping or query) wherein a node does not propagate a message with an identical identifier to a message it has previously received and when a message is propagated a node decrements TTL field and increments the hop count);  	a controller unit being configured to relay the first ping message by stepping the first hop counter and transmitting the first ping message via the transceiver unit which has been configured to transmit the first ping message ([0054]: when a message is propagated a node decrements TTL field and increments the hop count);  	the transceiver unit being further configured to receive a user data message originating in the source device (SD) intended for the destination device (DD) ([0079]: the gateway 408 receives a P2P query and, at step S802 and checks whether it is able to respond from the cache);  	the controller unit being further configured to determine whether the relaying device (RD) is on a possible path, indicating that the relaying device (RD) is on a path from the source device (SD) to the destination device (DD) (fig. 8 and [0079]: if gateway 408 is able to respond from the cache it does so at step S804 and the procedure then ends);  	the controller unit being further configured to determine whether the relaying device (RD) is on a short enough path, indicating that the relaying device (RD) is on a path from the source device (SD) to the destination device (DD) that is deemed short enough to justify relaying ([0074] and [0077]: relay based on a P2P node on a network which it is cheaper for the ISP to access or more preferably a P2P node within the ISP’s own network); and  	the controller unit being further configured to relay the user data message only if the relaying device (RD) is on the possible path and on the short enough path ([0079]: if the gateway is unable to respond directly it relays the query to its intended destination at step S806 and then waits to receive a query hit response including one or more file hash values).
Claim 25 (similarly claim 12). Twiss shows a relaying device (RD), for omitting relaying user data messages originated in a source device (SD) intended for a destination device (DD), where the source device (SD), the relaying device (RD) and the destination device (DD) participates in a mesh network (fig. 4a, 4b and 4c: source, one of 400 -> gateway and other nodes -> destination, one of 400), comprising:  	a transceiver unit being configured to receive a first ping message, originating in the source device (SD) intended for the destination device (DD), where the first ping message comprises a first hop counter ([0054]: pong, query hit and push messages are sent back along the same path as that which carried the initial associated message (ping or query) wherein a node does not propagate a message with an identical identifier to a message it has previously received and when a message is propagated a node decrements TTL field and increments the hop count);  	a controller unit being configured to relay the first ping message by stepping the first hop counter and transmitting the first ping message via the transceiver unit which is being configured to transmit the first ping message ([0054]: when a message is propagated a node decrements TTL field and increments the hop count);  	the transceiver unit being further configured to receive a user data message originating in the source device (SD) intended for the destination device (DD) ([0079]: the gateway 408 receives a P2P query and, at step S802 and checks whether it is able to respond from the cache);  	the controller unit being further configured to determine whether the relaying device (RD) is not on a possible path, indicating that the relaying device (RD) is not on a path from the source device (SD) to the destination device (DD) (fig. 8 and [0079]: if the gateway is unable to respond directly it relays the query to its intended destination at step S806 and then waits to receive a query hit response including one or more file hash values at step S808); and  	the controller unit being configured to not relay the user data message if the relaying device (RD) is not on the possible path ([0079]: if the gateway is unable to respond directly it relays the query to its intended destination at step S806 and then waits to receive a query hit response including one or more file hash values). 
---------- ---------- ----------
Allowable Subject Matter
	Claims 2 – 13, 15 – 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
1. Ghosh et al, US 2018/0091416 A1: a more efficient mesh network can be achieved by optimizing relay hops between node devices wherein a number of routes can be determined between node devices of various orders and a number of more efficient routes can be determined between the node devices of various orders and based on the more efficient routes, relay paths between the node devices can either be maintained or terminated thus, route metrics can be updated dynamically to reevaluate which routes are more efficient than other routes, thereby optimizing system performance.
This action is made FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        9th August 2022